DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As to applicant’s arguments of unexpected, superior results, said arguments are based on the Mo controlling the grain growth (i.e. grain size).  Therefore, there is no evidence that a capacitor with Mo as claimed will be superior to a capacitor with another grain growth promoter or grain growth inhibitor that produces a capacitor wherein the margins have a smaller grain size than the capacity region (such as that disclosed by Suh ‘578 (discussed below)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2013/0100578) in view of JP2005089294A hereafter referred to as Shikida.
In regards to claim 1,
Suh ‘578 discloses a multilayer ceramic capacitor comprising: 
a multilayer structure in which each of a plurality of dielectric layers (111 – fig. 2; [0041]) and each of a plurality of internal electrode layers (121 & 122 – fig. 2; [0041]) are alternately stacked, a main component of the dielectric layers being ceramic ([0041]), the multilayer structure having a rectangular parallelepiped shape (fig. 1-2; [0045]), the plurality of internal electrode layers being alternately exposed to a first edge face and a second edge face of the multilayer structure, the first edge face facing with the second edge face (fig. 2); and 
wherein: 
a grain size of at least one of an end margin region and a side margin region is smaller than a grain size of the dielectric layers in the multilayer structure ([0016] & [0018]);
the main component ceramic of the side margin region and the main component ceramic of the dielectric layers of the multilayer structure are barium titanate ([0050] & [0077-0081]); 
the end margin region is a region in which internal electrode layers coupled to the first edge face of the multilayer structure face with each other without sandwiching internal electrode layers coupled to the second edge face of the multilayer structure and another region in which internal electrode layers coupled to the second edge face of the multilayer structure face with 26each other without sandwiching internal electrode layers coupled to the first edge face of the multilayer structure (fig. 4; [0013]); and 
the side margin region covers edge portions to which the plurality of internal electrode layers extend toward two side faces other than the first edge face and the second edge face (fig. 4; [0013]).  Suh ‘578 fails to explicitly disclose a main component ceramic of an end margin region and a main component ceramic of a side margin region include Mo; a concentration of Mo with respect to the main component ceramic of the end margin region and a concentration of Mo with respect to the main component ceramic of the side margin region are lower than a concentration of Mo with respect to the main component ceramic of the dielectric layers in the multilayer structure; the main component ceramic of the end margin region.

Shikida discloses adding an oxide of Mo to a base ceramic such as barium titanate to promote grain growth ([0016] & [0025]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include Mo as taught by Shikida (and suggested by Suh ‘578 [0053]) with the ceramic of Suh ‘578 to allow for the appropriate sized grain size in the margin regions and active layer (specifically having less additive in the margin regions will not promote the grain growth as much; thus allowing for the grain size to be small compared to the active region).

In regards to claim 3,
Suh ‘578  discloses a manufacturing method of a multilayer ceramic capacitor comprising:
 providing a first pattern of metal conductive pastes (121 & 122 – fig. 2; [0041]), on a green sheet (111 – fig. 2 & 4; [0041] & [0055]) including main component ceramic particles ([0050] & [0077-0081]); 
forming a stack unit by providing a second pattern (113 – fig. 2 & 4; [0041] & [0067]) including main component ceramic particles ([0050] & [0077-0081]), on a region of the green sheet around the metal conductive pastes (fig. 4); 
forming a ceramic multilayer structure by stacking a plurality of the stack units so that each position of the first pattern is alternately shifted (fig. 2 & 4; [0127-0128]); and 
baking the ceramic multilayer structure ([0134]), 
wherein: 
a grain size of at least one of an end margin region and a side margin region is smaller than a grain size of the dielectric layers in the multilayer structure ([0016] & [0018]);
the main component ceramic of the side margin region and the main component ceramic of the dielectric layers of the multilayer structure are barium titanate ([0050] & [0077-0081]); 
the end margin region is a region in which internal electrode layers coupled to the first edge face of the multilayer structure face with each other without sandwiching internal electrode layers coupled to the second edge face of the multilayer structure and another region in which internal electrode layers coupled to the second edge face of the multilayer structure face with 26each other without sandwiching internal electrode layers coupled to the first edge face of the multilayer structure (fig. 4; [0013]); and 
wherein the main component ceramic particles of the green sheet and the main component ceramic particles of the second pattern are barium titanate ([0050] & [0077-0081]).  Suh ‘578  fails to explicitly disclose wherein the main component ceramic particles of the green sheet and the main component ceramic particles of the second pattern include Mo, wherein a concentration of Mo with respect to the main component ceramic particles of the second pattern is lower than a concentration of Mo with respect to the main component 27ceramic particles of the green sheet.

Shikida discloses adding an oxide of Mo to a base ceramic such as barium titanate to promote grain growth ([0016] & [0025]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include Mo as taught by Shikida (and suggested by Suh ‘578 [0053]) with the ceramic of Suh ‘578 to allow for the appropriate sized grain size in the margin regions and active layer (specifically having less additive in the margin regions will not promote the grain growth as much; thus allowing for the grain size to be small compared to the active region).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-4 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, & 11 of U.S. Patent No. 11,017,947. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In regards to claim 1, U.S. Patent No. 11,017,947 claims 
A multilayer ceramic capacitor comprising: 
a multilayer structure in which each of a plurality of dielectric layers and each of a plurality of internal electrode layers are alternately stacked, a main component of the dielectric layers being ceramic, the multilayer structure having a rectangular parallelepiped shape, the plurality of internal electrode layers being alternately exposed to a first edge face and a second edge face of the multilayer structure, the first edge face facing with the second edge face (claim 1 or claim 5); and 
wherein: 
a main component ceramic of an end margin region and a main component ceramic of a side margin region include Mo (claims 1-2 or claim 5-6); 
a concentration of Mo with respect to the main component ceramic of the end margin region and a concentration of Mo with respect to the main component ceramic of the side margin region are lower than a concentration of Mo with respect to the main component ceramic of the dielectric layers in the multilayer structure; the main component ceramic of the end margin region (claim 1-2 or claim 5-6), 
the main component ceramic of the side margin region and the main component ceramic of the dielectric layers of the multilayer structure are barium titanate (claim 3 or claim 11); 
the end margin region is a region in which internal electrode layers coupled to the first edge face of the multilayer structure face with each other without sandwiching internal electrode layers coupled to the second edge face of the multilayer structure and another region in which internal electrode layers coupled to the second edge face of the multilayer structure face with 26each other without sandwiching internal electrode layers coupled to the first edge face of the multilayer structure (claim 1 or claim 5); and 
the side margin region covers edge portions to which the plurality of internal electrode layers extend toward two side faces other than the first edge face and the second edge face (claim 1 or claim 5).  

In regards to claim 2, U.S. Patent No. 11,017,947 claims 
The multilayer ceramic capacitor as claimed in claim 1, wherein the concentration of Mo with respect to the main component ceramic of the second pattern is less than 0.2 atm% (claim 7).  

In regards to claim 3, U.S. Patent No. 11,017,947 claims 
A manufacturing method of a multilayer ceramic capacitor comprising:
 providing a first pattern of metal conductive pastes, on a green sheet including main component ceramic particles (claim 5); 
forming a stack unit by providing a second pattern including main component ceramic particles, on a region of the green sheet around the metal conductive pastes (claim 5); 
forming a ceramic multilayer structure by stacking a plurality of the stack units so that each position of the first pattern is alternately shifted (claim 5); and 
baking the ceramic multilayer structure (claim 5), 
wherein the main component ceramic particles of the green sheet and the main component ceramic particles of the second pattern include Mo (claim 5-6), 
wherein the main component ceramic particles of the green sheet and the main component ceramic particles of the second pattern are barium titanate (claim 11), 
wherein a concentration of Mo with respect to the main component ceramic particles of the second pattern is lower than a concentration of Mo with respect to the main component 27ceramic particles of the green sheet (claim 5-6).    

In regards to claim 4, U.S. Patent No. 11,017,947 claims 
The method as claimed in claim 3, wherein the concentration of Mo with respect to the main component ceramic of the second pattern is less than 0.2 atm% (claim 7).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0114182 – fig. 4;  [0048-0050]
US 2003/0016484 – fig. 1 & 7; [0060-0061]

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848